Citation Nr: 0331226	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-14 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for PTSD.

The veteran testified at a Board hearing in February 2003.

In a July 1999 rating decision, the RO denied service 
connection for depression as directly related to service and 
as secondary to a service-connected hysterectomy.  The RO 
denied the claim on the basis that it was not well grounded.  
The veteran was notified of this decision in July 1999, and 
she did not appeal it.  When a veteran does not appeal a 
rating decision to the Board within one year, the decision 
is final and the claim may not be reopened unless the 
veteran submits new and material evidence with respect to 
that claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 3.156 (2002).

However, in November 2000, Congress enacted the Veterans 
Claims Assistance Act of 2000 (VCAA), and this law 
eliminated the requirement that a claimant submit a well 
grounded claim before VA had a duty to assist with 
development of the evidence relevant to the claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
In addition, the VCAA specifically provided that claims 
which were subject to a denial for the reason that they were 
not well grounded in a decision which became final during 
the period beginning on July 14, 1999, and ending on 
November 9, 2000, could be readjudicated by VA on its own 
motion or on a request by the claimant if such motion or 
request was made by November 9, 2002.  See 38 U.S.C.A. 
§ 5107, Note (West 2002).  The rating decision denying the 
claim for service connection for depression in this case was 
issued on July 27, 1999, and became final during the period 
specified in the VCAA, and it appears from a letter in the 
claims file, dated July 29, 2002, from the RO to the veteran 
that the RO was preparing to readjudicate this claim (as 
well as a claim for service connection for fibromyalgia) in 
light of the enactment of the VCAA.  Because it appears that 
this claim for service connection for a psychiatric disorder 
other than PTSD will be the subject of a separate 
adjudication in this case, the Board refers it to the RO for 
appropriate action, and the Board construes its jurisdiction 
in this case as specifically limited to the issue of service 
connection for PTSD.  Should the RO deny the claim for 
service connection for a psychiatric disorder other than 
PTSD, the veteran will have the right to appeal that 
decision to the Board at that time.


REMAND

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2002).  

Section 3.304(f) of VA regulations pertains specifically to 
claims for service connection for PTSD.  This regulation was 
amended in March 2002 while the appeal in this case was 
still pending.  38 C.F.R. § 3.304(f).  The amendment added a 
section concerning the type of corroborating evidence needed 
to verify an allegation of personal assault in service, and, 
as this case does not involve a personal assault, the 
amendments are not relevant in this case.  

In this case, the veteran contends that she has PTSD due to 
a stressful event she experienced in service, namely, that 
she fell from a horse while on active duty in 1975 and 
sustained injuries.  In a report, dated in January 2000, a 
psychologist at a VA Vet Center rendered the diagnosis of 
chronic PTSD as a residual of the accident in service.  
Moreover, outpatient reports from a VA psychiatric clinic 
dated in 2001 show that a resident physician, who treated 
the veteran between January and September 2001, has 
diagnosed PTSD as well as other psychiatric disorders.  On 
an August 2001 VA psychiatric examination conducted by a 
private psychiatrist for VA compensation purposes, the 
examiner stated that he was not convinced that the veteran 
suffered from PTSD primarily because the main presentation 
and current symptoms were not consistent with the PTSD 
diagnosis.  He noted that she was able to fully describe the 
alleged trauma and the subsequent events without exhibiting 
any of the symptoms that the trauma is supposed to trigger.  
The examiner also noted that the veteran's symptoms 
satisfied the criteria for a chronic recurrent major 
depression and that it was also possible that she may be 
suffering from a personality disorder as suggested by 
multiple failed relationships and repeated choice of 
partners with known substance abuse problems; work problems 
with her supervisor; and the benefit that intensive 
individual psychotherapy is giving.  With regard to his 
diagnoses, the examiner added, "Again these are just 
suggestive and should be correlated with the finding of the 
therapist that [the veteran] sees regularly."

The Board finds, based on this evidence, that it is unclear 
whether the medical evidence in this case reflects a 
diagnosis of PTSD which meets the criteria for that disorder 
found in the DSM-IV.  Accordingly, the Board concludes that 
remand is required for further development of the medical 
evidence in this case.  38 C.F.R. § 3.159(c)(4).

Finally, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to ensure that all VCAA notice 
obligations have been satisfied in accordance with the 
recent decision of the Federal Circuit.

Accordingly, this claim is REMANDED for the following 
action:

1.  Write to the appellant and notify 
her of the enactment of the VCAA and of 
its directives.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  
Notify her in the letter of the new 
heightened duty-to-assist regulations 
as contemplated by 38 C.F.R. § 3.159.  
Advise her of the evidence necessary to 
substantiate her claim for service 
connection for PTSD as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain.  
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
who have treated her for PTSD since 
September 2001.  Attempt to obtain 
records that are not already in the 
claims file from each health care 
provider the veteran identifies with 
sufficient specificity.

3.  Schedule the veteran for a VA 
psychiatric examination.  All tests 
which the examiner deems necessary to 
address the medical issues in this case, 
including appropriate psychological 
studies, are to be conducted.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner prior to the 
examination.

The examiner should note the conflicting 
evidence in this case as to whether the 
veteran has PTSD as shown by the 
examination and outpatient reports in 
the claims file.  The examiner should 
review the service medical records, 
particularly noting the fall from the 
horse in service in 1975, and the 
diagnosis of PTSD first shown on the 
January 2000 report of the VA Vet Center 
psychologist.  The examiner should also 
note the diagnoses of other psychiatric 
disorders including major depression.

In light of the foregoing history, the 
VA psychiatric examiner should render a 
current diagnosis of any psychiatric 
disorders found on examination.  If 
there are different psychiatric 
disorders, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are a part of which disorder.  
If certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.

The examiner must clearly state whether 
or not the veteran has PTSD which meets 
the diagnostic requirements of DSM-IV.  
In so doing, the examiner must discuss 
the diagnostic criteria in the 
examination report.  If the examiner 
diagnoses PTSD, the examiner should 
render an opinion as to the likelihood 
that the fall from the horse in service 
was the stressful event which caused the 
disorder (for example, "very likely", 
"likely", "unlikely", "equally as likely 
as some other factor", etc.) as opposed 
to its being caused by some other factor 
or factors.  The examiner should state 
whether the fall from the horse in 
service in 1975 was a sufficiently 
stressful event to support a current 
diagnosis of PTSD.

The examiner should include a rationale 
for his or her conclusions and a 
discussion of the medical principles 
involved.  That is, the examiner should 
provide a basis for his or her 
conclusions by referring to specific 
pertinent matters involved in this case 
or by explaining the nature of the PTSD 
in general.

4.  Readjudicate the veteran's claim for 
service connection  for PTSD based on 
the evidence in its entirety.  If the 
benefit sought on appeal remains denied, 
provide the veteran with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




